                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JANIS REYNOLDS, an individual,                      CASE NO. C20-0577-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    IKEA DISTRIBUTION SERVICES, INC. et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to dismiss all claims
18   (Dkt. No. 22). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed
19   without a court order if there is a “stipulation of dismissal signed by all parties who have
20   appeared.” Here, all parties that have appeared stipulate to the dismissal of this case with
21   prejudice and without an award of costs or fees to either party. (Dkt No. 22.) Thus, under Federal
22   Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. Pursuant to the stipulation,
23   the Court ORDERS that this case is DISMISSED with prejudice and without an award of costs
24   or fees to any party. The Clerk is directed to CLOSE this case.
25   //
26   //


     MINUTE ORDER
     C20-0577-JCC
     PAGE - 1
 1        DATED this 7th day of May 2021.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Paula McNabb
 4
                                            Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0577-JCC
     PAGE - 2
